        Case 1:16-cr-00468-GHW Document 618 Filed 06/11/21 Page 1 of 1
                                        U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   June 11, 2021

By ECF

Honorable Gregory H. Woods
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:    United States v. James Grant et al.,
              16 Cr. 468 (GHW)


Dear Judge Woods:

      Please be advised that I am leaving the United States Attorney’s Office for other
employment. Accordingly, please remove me as counsel of record in the above-captioned case.

       Thank you very much for the Court’s consideration.



                                           Respectfully submitted,

                                           AUDREY STRAUSS
                                           United States Attorney


                                       by: _____________________________
                                           Jessica Lonergan
                                           Assistant United States Attorney
                                           (212) 637-1038


cc:    Counsel of Record (by ECF)
